UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4272



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHELE WILKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:05-cr-00253-HMH-5)


Submitted: November 15, 2006              Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fletcher N. Smith, Jr., Greenville, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Regan A. Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michele Wilkins appeals her thirty-month sentence imposed

after she pleaded guilty to being an accessory after the fact to

possession    with    intent   to   distribute   more   than   500    grams   of

cocaine.   On appeal, she argues that her sentence is unreasonable

because a co-defendant charged with the same crime and with a

similar criminal history received a sentence of probation. Finding

no error, we affirm.

           This court reviews the imposition of a sentence for

reasonableness.       United States v. Booker, 543 U.S. 200, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).     After     Booker,   courts   must   calculate   the   appropriate

guideline range, making any appropriate factual findings.                United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).               The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.                Davenport,

445 F.3d at 370. A sentence imposed within the properly calculated

guideline range is presumptively reasonable.               United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006). If a court imposes a sentence outside the guideline range,

it must state its reasons for doing so.          Hughes, 401 F.3d at 546.

           First, we find Wilkins’ sentencing disparity argument to

be without merit because she was not similarly situated to her


                                     - 2 -
co-defendant,    Marielena   Martinez.   Wilkins   accepted   a   less

favorable guilty plea agreement, placing her in a higher offense

level, and Martinez received a downward departure for providing

substantial assistance to the Government, which Wilkins did not

receive. Because the district court adequately explained the basis

for its sentencing decision, taking into consideration Wilkins’

arguments, we conclude that the resulting 30-month sentence was

reasonable.    See United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006), petition for cert. filed, ___ U.S.L.W. ___ (U.S.

July 21, 2006) (No. 06-5439); Green, 436 F.3d at 457. Accordingly,

we affirm Wilkins’ sentence.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 3 -